Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 05/09/2022, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see pages 6-10 of applicant arguments/remarks, filed 05/09/2022, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-2, 4-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 6, the closest prior art is considered previously cited Haas (“Rapid Simultaneous Detection of Multiple Contrast Agents Using Magnetic Resonance Fingerprinting”), Catanzaro (“A R2p/R1p Ratiometric Procedure to Assess Matrix Metalloproteinase-2 Activity by Magnetic Resonance Imaging**”), and Hayashi (US 2015/0173847).
	Haas teaches most of the limitations of claim 1 (see previous prior art rejection in office action dated 11/09/2021). Haas further teaches a model that relates relaxation values, relaxivities, and concentrations together [Materials and Methods section]. However, Haas is silent in teaching 
    PNG
    media_image1.png
    56
    598
    media_image1.png
    Greyscale

	Catanzaro is also in the field of MRI. However, Catanzaro does not teach magnetic resonance fingerprinting. Further, Catanzaro 1/T1 = r1A*[A] + r1B*[B] and 1/T2 = r2A*[A] + r2B*[B] [See equations 1a and 1b and rest of reference.]. However, Catanzaro’s model does not include 1/T10 and 1/T20.
	Hiyashi is also in the field of MRI. However, Hiyashi is also silent in teaching magnetic resonance fingerprinting. Hiyashi teaches models including 1/T10 and 1/T20 [Equations 6-7], however the models do not include concentrations for multiple contrast agents. It would not have been obvious to modify the equation disclosed in Catanzaro because Hiyashi’s equations do not include concentrations for multiple contrast agents.
	Therefore, none of the cited prior art teach both magnetic resonance fingerprinting and the claimed equation of 
    PNG
    media_image1.png
    56
    598
    media_image1.png
    Greyscale

The independent claims overcome the prior art and are considered allowable. Claims 2, 4-5, 7, and 9-10 are considered allowable for depending on either claim 1 or 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896